Judge Owsley
delivered the opinion.
This writ of error is prosecuted to reverses decree pronounced in favor of Wier, in a suit brought by him, in the circuit court against Vance.
The object of the suit was to be relieved from a judgment at law recovered by Vance on an obligation given by Lewis Sanders, together with Wier his surety, on the ground of the contract between Vauce and Sanders being *490tisuriotri ; Sbd by the decree of the circuit court Witr’s injunction was made perpetual for the interest reserved and cost.
Wickhjfe, for pl’ff. Margin, for def’t. ⅛ error.
We have deemed it unnecessary to go into a minute detail of the facts and circumstances exhibited-in the record, 8s the casé presents no new principle and must turn 'exclusively on the question whether or not the contract, be! ween Vairce and Sanders, was usurious, and if usurious, as to the amount for which Wier has shewn himself entitled to relief.
We will suggest, however, that the evidence satisfactorily proves the contract to be usurious, and the amount decreed to Wier is not for more than the evidence shewn him to be entitled to.
The decree must be affirmed with cost.